 Case 2:19-cv-10808-DML-RSW ECF No. 1 filed 03/19/19          PageID.1   Page 1 of 6




                     UNITED STATES DISTRICT COURT
                 IN THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


VENUS INVESTMENTS, INC.,                             Case No.:
    Plaintiff,                                       Honorable
                                                     Magistrate
v.

WEXLER INSURANCE AGENCY, INC.,                       Removed From:
and GARY WASSERMAN,                                  Macomb County Circuit Court
                                                     Case No.: 19-000577-CB
         Defendants.                                 Hon. Kathryn A. Viviano


                NOTICE OF REMOVAL FROM STATE COURT

         PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1332, 1441, and

1446, the above-captioned action, which is currently pending in the Circuit Court

for the County of Macomb, in the State of Michigan, is hereby removed by

Defendants, Wexler Insurance Agency, Inc. and Gary Wasserman, to the United

States District Court for the Eastern District of Michigan, Southern Division, by the

filing of this Notice of Removal. As grounds for removal, Defendants state as

follows:

         1.   On or about February 12, 2019, Plaintiff, Venus Investments, Inc., filed

suit in the Macomb County Circuit Court, State of Michigan, in a case entitled Venus




03067907 v1                               1
 Case 2:19-cv-10808-DML-RSW ECF No. 1 filed 03/19/19         PageID.2   Page 2 of 6




Investments, Inc. v. Wexler Insurance Company, Inc. and Gary Wasserman, Case

No.: 19-000577-CB (“the State Court Action.”).

         2.   Pursuant to 28 U.S.C. § 1446(a), a complete copy of all the process and

pleadings received by Defendants in the State Court Action are attached hereto as

Exhibit 1.

         3.   This matter was filed on February 12, 2019, and Defendants first

received a copy of the Summons and Complaint when the Complaint was served on

February 19, 2019.

         4.   Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely

because it has been filed within thirty (30) days after Defendants’ receipt of the

Summons and Complaint.

         5.   All Defendants join in and consent to the removal of the action.

         6.   This Court is the District and Division “embracing the place where [the

State Court] action is pending.” 28 U.S.C. § 1441(a). The Circuit Court for the

County of Macomb is located in the Southern Division of the Eastern District of

Michigan. 28 U.S.C. § 102(a)(1).

         7.   This action is removable to this Court under 28 U.S.C. § 1441(a)

because it is a civil action over which this Court has jurisdiction pursuant to 28

U.S.C. § 1332.




03067907 v1                               2
 Case 2:19-cv-10808-DML-RSW ECF No. 1 filed 03/19/19             PageID.3     Page 3 of 6




         8.    This Court has original diversity jurisdiction over this civil action

pursuant to 28 U.S.C. § 1332(a)(1) because this action is between citizens of

different states, and the amount in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs.

                         COMPLETE DIVERSITY EXISTS

         9.    Plaintiff: Plaintiff is a corporation. A corporation is considered a citizen

of the State in which it has been incorporated, and the State in which it has its

principal place of business. § 1332(c)(1). The principal place of business is “the

place where the corporation’s high level officers direct, control, and coordinate the

corporation’s activities,” and is typically located at the corporation’s headquarters.

Hertz Corp. v. Friend, 559 U.S. 77, 80-81; 130 S. Ct. 1181; 175 L. Ed. 2d 1029

(2010). In this case, Plaintiff alleges in its Complaint that it is incorporated in the

State of Michigan. See Exhibit 1, Complaint, ¶ 1. Therefore, Plaintiff is a citizen

of Michigan.

         10.   Defendants: For purposes of diversity jurisdiction, a person is a

“citizen” of the State in which he or she is domiciled. For an individual, “domicile

is established by physical presence in a place in connection with a certain state of

mind concerning one’s intent to remain there.” Miss. Band of Choctaw Indians v.

Holyfield, 490 U.S. 30, 48; 109 S. Ct. 1597; 104 L. Ed. 2d 29 (1989). Mr.

Wasserman is domiciled in Florida, where he currently resides and intends to remain.


03067907 v1                                  3
 Case 2:19-cv-10808-DML-RSW ECF No. 1 filed 03/19/19         PageID.4       Page 4 of 6




See Complaint, ¶ 3. In addition, and as Plaintiff accurately recognizes in the

Complaint, Wexler Insurance Agency, Inc. is a Florida corporation and has its

principal place of business in Florida. See id., ¶ 2. Therefore, both Defendants are

domiciled in Florida.

         11.    Based on the above, complete diversity exists between Plaintiff and

Defendants.

               THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

         12.    Pursuant to L.R. 81.1 and § 1332(a), the amount alleged to be in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

Specifically, in its Complaint, Plaintiff alleges that one of its employees embezzled

over $594,000 from Plaintiff, and Plaintiff attributes this loss to Defendants. See

Complaint, ¶¶ 23, 32-34.        Therefore, the amount in controversy exceeds the

jurisdictional limit.

         13.    Notwithstanding that the jurisdictional requirements have been met,

nothing in this Notice of Removal should be construed as an admission that Plaintiff

is entitled to any judgment or relief in its favor for any amount of damages.

         14.    A Notice of Filing of Removal and a copy of this Notice of Removal

from State Court will be filed with the Macomb County Circuit Court, State of

Michigan, as required by 28 U.S.C. § 1446(d). See Exhibit 2. Copies of the same

will be served upon all counsel of record upon the filing of this Notice.


03067907 v1                               4
 Case 2:19-cv-10808-DML-RSW ECF No. 1 filed 03/19/19           PageID.5   Page 5 of 6




         WHEREFORE, Defendants hereby remove the State Court Action from the

Macomb County Circuit Court, State of Michigan, to this Honorable Court, and

request that this Court take jurisdiction of this civil action to the exclusion of any

further proceedings in the State Court.

                                     Respectfully submitted,

                                     MADDIN HAUSER ROTH & HELLER, P.C.

                                     /s/ Thomas W. Werner
                                     By:      Thomas W. Werner (P67492)
                                              Mary C. Aretha (P78825)
                                     Attorneys for Defendants
                                     28400 Northwestern Hwy., Second Floor
                                     Southfield, MI 48034
                                     (248) 354-4030
                                     twerner@maddinhauser.com
Dated: March 19, 2019




03067907 v1                               5
 Case 2:19-cv-10808-DML-RSW ECF No. 1 filed 03/19/19          PageID.6   Page 6 of 6




                           CERTIFICATE OF SERVICE
         I hereby certify that on March 19, 2019, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system. In addition, I served the

foregoing paper via U.S. Mail to:

                              James E. DeLine, Esq.
                                Broc Gullett, Esq.
                        KERR, RUSSELL AND WEBER, PLC
                         500 Woodward Avenue, Suite 2500
                                Detroit, MI 48226

    I DECLARE THAT THE FOREGOING STATEMENT IS TRUE AND
ACCURATE TO THE BEST OF MY INFORMATION, KNOWLEDGE AND
BELIEF.

                                      By: /s/ Thomas W. Werner
                                      Thomas W. Werner (P67492)
                                      Attorneys for Wexler Insurance Company, Inc.




03067907 v1                                6
